Order entered October 28, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00844-CV

                          IN THE INTEREST OF G.A.L., A CHILD

                      On Appeal from the 196th Judicial District Court
                                   Hunt County, Texas
                              Trial Court Cause No. 85844

                                            ORDER
       Appellant’s brief on the merits was due October 24, 2019.          Before the Court is

appellant’s October 25, 2019 third motion for an extension of time to file her brief. Appellant

attempted to file her brief on October 25, 2019. However, this Court rejected the filing because

the brief was not bookmarked. Accordingly, we GRANT appellant’s motion to the extent that

appellant shall file her brief by October 30, 2019.


                                                      /s/   BILL WHITEHILL
                                                            JUSTICE